Celebrezze, C. J.,
dissenting. For reasons that have completely eluded this writer, a majority of this court has chosen to ignore the plain and unambiguous language of R.C. 4123.021. I must therefore dissent.
“The Widow’s Uniform is not the soldier-man’s disgrace.”5
R.C. 4123.021 defines “state active duty” as “that status attaching to a member of the Ohio organized militia performing duty ordered by competent state authority, for which duty status injury and occupational disease benefits are not otherwise provided by act of the congress of the United States or executive regulations of the United States.” (Emphasis added.)
While conceding that the decedent’s duty was ordered by a competent state authority, the majority concludes that appellant is precluded from receiving workers’ compensation benefits since appellant’s decedent was eligible for federal “duty status injury and occupational disease benefits.” Nevertheless the majority only identifies two sources of federal compensation: a death gratuity which included a burial allowance, and a life insurance policy. There is no question that these are indeed federal benefits. However, they are clearly not benefits designed to compensate for “duty status injury” *224or “occupational disease.” Rather, the federal benefits for which appellant’s decedent was eligible accrued only upon death. For instance, had appellant’s decedent survived the accident which took his life, there is no indication that he would have been eligible for any federal benefits whatsoever.
The import of R.C. 4123.021 is that the General Assembly intended that members of the National Guard be allowed to participate in the State Insurance Fund even where the federal government provides certain death benefits. Had the General Assembly intended that eligibility for federal death benefits foreclosed participation in the fund, they most certainly would have so provided in the statute. Likewise, the General Assembly could have provided that eligibility for any federal benefits would remove a National Guard member from workers’ compensation coverage. Although the majority interprets the statute to read that way, it is gravely mistaken.
The majority evidently believes that, if appellant’s argument were accepted, the National Guard member would be entitled to participate in the fund when he dies in the course of his service, but not when he is injured. That the majority would characterize appellant’s argument in such a way evidences its confusion, if not its error, in dealing with this issue. The question presented in the instant case is whether R.C. 4123.021, irrespective of the facts herein, commands that a National Guard member is on “state active duty” when the only federal benefits that are provided are death benefits. The resolution of this question is not dependent upon a consideration of a hypothetical factual situation, but instead upon a fair construction of a plain statute.
Unfortunately, the majority expresses an altogether too familiar attitude toward military service. One noted author put it this way:
“For it’s Tommy this, an’ Tommy that, an’ ‘chuck him out, the brute.’
“But it’s ‘Savior of ’is country’ when the guns begin to shoot”;6
Accordingly, I would reverse the decision of the court of appeals and hold that appellant’s decedent was on “state active duty” and is entitled to Ohio workers’ compensation benefits.
C. Brown and J. P. Celebrezze, JJ., concur in the foregoing dissenting opinion.

 “Tommy” by Rudyard Kipling.


 Id